Exhibit 10.6

American Apparel, Inc.

747 Warehouse Street

Los Angeles, California 90021

March 13, 2009

Lion Capital (Guernsey) II Limited

PO Box 656

2nd Floor, Tudor House

Le Bordage

St Peter Port

Guernsey

GY1 3PP

Attn: Rob Jones

 

  RE: Extension of Non-Competition and Non-Solicitation Covenants in
Section 5.27(a) of the Merger Agreement

Ladies and Gentlemen:

Reference is made to (i) the Investment Agreement, dated as of March 13, 2009
(as it may be hereafter amended, supplemented or modified from time to time, the
“Investment Agreement”), between American Apparel, Inc., a Delaware corporation
(the “Company”), and Lion Capital (Guernsey) II Limited, a Guernsey limited
company (the “Investor”), and (ii) the Amended and Restated Agreement and Plan
of Reorganization, dated as of November 7, 2007 (as it may be hereafter amended,
supplemented or modified from time to time, the “Merger Agreement”), by and
among the Company (f/k/a Endeavor Acquisition Corp.), American Apparel (USA) LLC
(f/k/a AAI Acquisition LLC), a California limited liability company, American
Apparel Inc., a California corporation, American Apparel, LLC, a California
limited liability company, each of the Canadian companies set forth on Schedule
A to the Merger Agreement (the “CI Companies”), Dov Charney (“Mr. Charney”),
each of the stockholders of the CI Companies (with respect to certain provisions
of the Merger Agreement) and Sam Lim (with respect to certain provisions of the
Merger Agreement).

This letter agreement is being delivered by the Company to the Investor pursuant
to Section 1.2(b)(1)(F) of the Investment Agreement. Capitalized terms used but
not defined herein have the respective meanings set forth in the Investment
Agreement.

Mr. Charney and the Company hereby agree that, with respect to Mr. Charney only,
the time period applicable to the non-competition and non-solicitation covenants
contained in Section 5.27(a) of the Merger Agreement shall be extended from
December 12, 2011 to December 31, 2013 (the “Extension Period”); provided that
the Extension Period shall terminate upon the earliest to occur of the following
events (any such event, an “Extension Period Termination Event”): (i) (A) the
Investor and its Affiliates beneficially own less than 4,000,000 shares of
Common Stock issued or issuable upon exercise of the Warrant and (B) the loans
made pursuant to the Credit Agreement, as it may be hereafter amended,
supplemented or modified from time to time, have been repaid in full,
(ii) Mr. Charney’s employment is terminated by the Company “without cause” or
(iii) Mr. Charney terminates his employment with the Company for “Good Reason”
(the terms “without cause” and “Good Reason” having the respective meanings set
forth in the Employment Agreement, dated as of December 12, 2007, as it may be
hereafter amended, supplemented or modified from time to time,



--------------------------------------------------------------------------------

between Mr. Charney and the Company). Except as expressly provided herein,
nothing herein shall modify the terms of the non-competition and
non-solicitation covenants contained in Section 5.27(a) of the Merger Agreement,
and, for the avoidance of doubt, the occurrence of any Extension Period
Termination Event shall not apply to or terminate the time period through
December 12, 2011 applicable to the non-competition and non-solicitation
covenants contained in Section 5.27(a) of the Merger Agreement.

This letter agreement is not intended to, and does not, confer upon any person
or entity, other than Investor and its assignees, any rights or remedies
hereunder or in connection herewith. In the event that Investor assigns all or
part of its rights and obligations under the Investment Agreement to one or more
Affiliates in accordance with the terms thereof, Investor shall be deemed to
have assigned all of its rights under this letter agreement to such assignee
(and any such assignee shall be included in the term “Investor”).

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York. Any action against either party hereto, including
any action for provisional or conservatory measures or action to enforce any
judgment entered by any court in respect of any thereof, may be brought in any
federal or state court of competent jurisdiction located in the Borough of
Manhattan in the State of New York, and each party hereto irrevocably consents
to the jurisdiction and venue in the United States District Court for the
Southern District of New York and in the courts hearing appeals therefrom unless
no federal subject matter jurisdiction exists, in which event, each party hereto
irrevocably consents to jurisdiction and venue in the Supreme Court of the State
of New York, New York County, and in the courts hearing appeals therefrom. Each
party hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this letter agreement, any claim that it is not personally
subject to the jurisdiction of the above-named courts for any reason other than
the failure to serve process in accordance with this letter agreement, that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and to the fullest extent permitted by
applicable law, that the suit, action or proceeding in any such court is brought
in an inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this letter agreement, or the subject matter hereof or
thereof, may not be enforced in or by such courts and further irrevocably
waives, to the fullest extent permitted by applicable law, the benefit of any
defense that would hinder, fetter or delay the levy, execution or collection of
any amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each party expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the laws of the State of New York and
of the United States of America.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS LETTER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

The parties hereby acknowledge and agree that each party would not have an
adequate remedy at law for money damages, and irreparable damage would occur, in
the event that any of the provisions of this letter agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that any party shall be entitled to an injunction or
injunctions to prevent breaches of this letter agreement by the other party and
to enforce specifically

 

2



--------------------------------------------------------------------------------

the terms and provisions of this letter agreement against the other party, this
being in addition to any other remedy to which either such party is entitled at
law or in equity, and each party waives (a) the defense in any action for an
injunction or other equitable relief that a remedy at law would be adequate and
(b) agrees that any such action for injunctive relief or specific performance
may be brought in (and hereby irrevocably submits to the jurisdiction of) any
federal or state court in the State of New York.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this letter agreement as of
the date first written above.

 

/s/    Dov Charney

Dov Charney AMERICAN APPAREL, INC. By:  

/s/    Adrian Kowalewski

Name:   Adrian Kowalewski Title:   Chief Financial Officer

ACKNOWLEDGED AND ACCEPTED

as of the date first written above:

LION CAPITAL (GUERNSEY) II LIMITED

 

By:  

/s/    Rob Jones

Name:   Rob Jones Title:   Director

 

cc: Lion Capital (Americas) Inc.

   888 Seventh Avenue

   New York, New York 10019

   Attn: Jacob Capps

 

   Lion Capital LLP

   21 Grosvenor Place

   London

   SW1X 7HF

   United Kingdom

   Attn: Janet Dunlop

[Signature Page to Letter Agreement re: Extension of Non-Competition and
Non-Solicitation Covenants]